15-334
     Chen v. Lynch
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A201 295 292

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   8th day of July, two thousand sixteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            DEBRA ANN LIVINGSTON,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   DE EN CHEN,
14            Petitioner,
15
16                   v.                                              15-334
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Zhou Min Wang, New York, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Cindy S.
28                                       Ferrier, Assistant Director;
29                                       Lindsay M. Murphy, Trial Attorney,
1                                   Office of Immigration Litigation,
2                                   United States Department of Justice,
3                                   Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9        Petitioner De En Chen, a native and citizen of the People’s

10   Republic of China, seeks review of a January 26, 2015 decision

11   of the BIA affirming a July 8, 2013 decision of an Immigration

12   Judge (“IJ”) denying Chen’s application for asylum, withholding

13   of removal, and relief under the Convention Against Torture

14   (“CAT”).    In re De En Chen, No. A201 295 292 (B.I.A. Jan. 26,

15   2015), aff’g No. A201 295 292 (Immig. Ct. N.Y. City July 8,

16   2013).    We assume the parties’ familiarity with the underlying

17   facts and procedural history in this case.

18       Under the circumstances of this case, we have reviewed both

19   the IJ’s and the BIA’s opinions “for the sake of completeness.”

20   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

21   2006).      The   applicable    standards   of    review   are   well

22   established.      8 U.S.C.     § 1252(b)(4)(B);   Xiu   Xia   Lin   v.

23   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).       The agency may,

24   “[c]onsidering the totality of the circumstances, . . . base


                                       2
1    a   credibility   determination      on    the   demeanor,    candor,   or

2    responsiveness of the applicant,” and on inconsistencies in the

3    record    evidence      “without     regard      to     whether”    those

4    inconsistencies go “to the heart of the applicant’s claim.”

5    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64

6    & n.2.    Substantial evidence supports the agency’s adverse

7    credibility determination.

8         The IJ reasonably relied on Chen’s demeanor, noting that

9    he was evasive and hesitant while testifying.                See 8 U.S.C.

10   § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d 77,

11   81 n.1 (2d Cir. 2005).    That finding is supported by the record.

12        The IJ’s demeanor finding and the overall credibility

13   determination     are    bolstered        by   record   inconsistencies

14   regarding when Chen’s church was raided in China, whether the

15   Chinese church that issued his baptism certificate is a

16   government-sanctioned church, and how often he attends church

17   in the United States.     See Li Hua Lin v. U.S. Dep’t of Justice,

18   453 F.3d 99, 109 (2d Cir. 2006); see also Xiu Xia Lin, 534 F.3d
19   at 165-67.      In addition, Chen omitted any mention of the

20   incidents that form the bases for his claims during his credible

21   fear interview although he discussed incidents of harm suffered

22   by his family members and asserted a personal fear of harm.             See


                                        3
1    Xiu Xia Lin, 534 F.3d at 166 n.3 (“An inconsistency and an

2    omission are . . . functionally equivalent.”); cf. Ming Zhang

3    v. Holder, 585 F.3d 715, 724-25 (2d Cir. 2009).            Chen did not

4    provide compelling explanations for these inconsistencies.

5    See Majidi, 430 F.3d at 80.

6        Having      questioned     Chen’s     credibility,     the       agency

7    reasonably    relied     further     on   his    failure      to     submit

8    corroborating       evidence   sufficient       to   rehabilitate      his

9    testimony.    See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

10   Cir. 2007).

11       Given     the     demeanor,      inconsistency,     and     lack     of

12   corroboration    findings,     the    agency’s   adverse      credibility

13   determination is supported by substantial evidence.                8 U.S.C.

14   § 1158(b)(1)(B)(iii).      That finding is dispositive of Chen’s

15   claims for asylum, withholding of removal, and CAT relief.             See

16   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

17       For the foregoing reasons, the petition for review is

18   DENIED.

19                                     FOR THE COURT:
20                                     Catherine O=Hagan Wolfe, Clerk




                                          4